Per Curiam.

Plaintiffs’ Exhibit 2 in evidence, a letter to defendant giving him notice of dishonor of the trade acceptance, was a sufficient compliance with sections 160 and 161 of the Negotiable Instruments Law. There is no doubt plaintiffs are entitled to recover upon making proper proof of the fact of dishonor, that is, presentment and nonpayment on presentment. *1034Because of the disappearance of the minutes, and in the light of the record before us, a new trial should be had in the interests of justice.
The order should be reversed, new trial ordered, and judgment vacated, with $30 costs. The appeal from the judgment should be dismissed.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Order reversed, etc.
Appeal dismissed, etc.